Citation Nr: 1024026	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-31 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, including as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from June 1946 to November 
1947.   

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2008 rating decision, which denied 
the service connection claim.  In March 2010, the appellant 
and her daughter testified before the undersigned at a 
hearing held at the RO.  A transcript of the proceeding is of 
record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died on June [redacted], 1998.  According to 
the official certificate of death, the immediate cause of 
death was colon carcinoma 

2.  At the time of his death, service connection was in 
effect for residuals of rheumatic fever, evaluated as 
noncompensably disabling (zero percent).  

3.  The weight of the evidence is against a finding that the 
Veteran was exposed to ionizing radiation during service.  

4.  No service-connected disability has been shown to be the 
principal or contributory cause of the Veteran's death. 
 
5.  The preponderance of the evidence is against a finding 
that the Veteran's cause of death is etiologically related to 
service. 


CONCLUSION OF LAW

The cause of the Veteran's death is not related to an injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. § 3.303(a), 3.307, 3.309, 3.311, 3.312 (2009). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim. The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
appellant). 
 
The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	 Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 
 
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Id.  In 
the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007). 

Prior to initial adjudication of the claim, letters dated in 
October 2007, April 2008, and July 2008 fully satisfy the 
duty to notify provisions.  See Quartuccio, 16 Vet. App. at 
187.  The letters also satisfy the notification requirements 
under Hupp.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody.  In 
the present case, the Board finds that the duty to assist has 
been fulfilled.  The Veteran's death certificate has been 
procured, as have post-service private and VA medical 
records. 
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  

II. Service Connection

The appellant seeks service connection for the cause of the 
Veteran's death.  She alleges that the Veteran's in service 
exposure to radiation caused his colon cancer which thereby 
caused his death.  

At the time of the Veteran's death, he was service-connected 
for residuals of rheumatic fever, evaluated as noncompensably 
disabling (zero percent).  The Certificate of Death states 
that the Veteran died of colon carcinoma.  The appellant 
asserts that the Veteran developed colon cancer as a result 
of in-service radiation exposure while in Japan.  

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2009).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2009).  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994). 

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a). 
 
 
Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the Court.  See Davis v. Brown, 10 Vet. App 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey 
v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 120 F.3d 1239 
(Fed. Cir. 1997).  The Board will address each of these three 
methods in the adjudication that follows. 

First, the VA has identified certain diseases which are 
presumed to be the result of radiation exposure.  Such a 
presumption, of course, must be based upon a finding that the 
veteran was, in fact, "a radiation-exposed veteran."  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  In applying 
this statutory presumption, there is no requirement for 
documenting the level of radiation exposure.   

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in 
certain circumstances, service before January 1, 1974, on 
Amchitka Island, Alaska; or, certain circumstances, service 
in a capacity which, if performed as an employee of the 
Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000 (42 38 U.S.C. § 73841(14)).  
See 38 C.F.R. § 3.309(d)(ii)(2009).  

The Veteran's personnel records reveal that he departed for 
the Asian Pacific Theater on December 23, 1946.  This 
document does not indicate the exact location where the 
Veteran was assigned in Japan and there are no further 
personnel records which reveal this information.  The 
Veteran's service treatment records indicate that the Veteran 
was hospitalized in Osaka, Japan.  It is unclear whether the 
Veteran had service in Hiroshima or Nagasaki.  However, even 
assuming the Veteran was assigned to duty in Hiroshima or 
Nagasaki, his personnel records indicate that his service in 
Japan is outside of the timeframe defined for radiation-risk 
activity as defined by regulation.  As such, while the 
Veteran is diagnosed with colon cancer, the presumption under 
38 C.F.R. § 3.309(d) is not applicable here.  See Rucker, 10 
Vet. App. at 71.  
 
Second, there are radiogenic diseases which may be service 
connected directly under the special framework set forth in 
38 C.F.R. § 3.311.  The list of radiogenic diseases, however, 
is not exclusive.  Other "radiogenic" diseases, such as any 
form of cancer, including colon cancer, found 5 years or more 
after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  38 C.F.R. 
§ 3.311(b)(2).  The Veteran may provide competent scientific 
or medical evidence that the disease claimed to be the result 
of radiation exposure is, in fact, a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  

With respect to the second method, section 3.311(a) calls for 
the development of a radiation dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either 38 C.F.R. § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  This includes the request of dose data from the 
Department of Defense.  See 38 C.F.R. § 3.311(a)(2)(ii).  The 
dose data is then forwarded to the Under Secretary for 
Benefits for consideration. See 38 C.F.R. § 3.311(c)(1).  

The appellant claims that the Veteran's colon cancer resulted 
from ionizing radiation exposure.  It is noted that colon 
cancer is a listed radiogenic disease.  See 38 C.F.R. 
§ 3.311(b)(2).  Under the regulation, exposure to ionizing 
radiation as a result of participation of atmospheric testing 
of nuclear weapons requires the occupation of Hiroshima or 
Nagasaki, Japan from September 1945 to July 1946.  Again, the 
Veteran's service personnel records indicate that he was 
discharged to Japan in December 1946, outside of the 
timeframe indicated by regulation.  Thus, the presumptive 
service connection provisions for ionizing radiation are not 
applicable in this case.  See 38 C.F.R. § 3.311.   
 
Even if the disease in question does not fall under the 
presumptions found under 38 C.F.R. § 3.309 or 38 C.F.R. § 
3.311, the Veteran is not foreclosed from proving direct 
service connection by establishing direct actual causation 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  See Combee, 
34 F.3d 1039 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation. 

To establish direct service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson, 
12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 
 
There are no service records containing any complaints, 
symptoms, or diagnoses of colon cancer; nor is there any 
evidence or argument to the effect that the colon cancer was 
manifested within the year following service.  The Board 
notes that the appellant does not contend that the Veteran's 
colon cancer was incurred in service.  Rather, she contends 
that the colon cancer was the result of in-service radiation 
exposure.  However, there are no objective medical records 
which indicate that the Veteran's colon cancer was incurred 
or aggravated by service.  In addition, to the extent that 
the appellant alleges that the service-connected rheumatic 
fever hastened the Veteran's death, the Board finds no 
corroborative evidence to support such contention.  There is 
no competent medical evidence indicating that the Veteran had 
rheumatic fever at the time of his death.  Hence, the 
appellant's opinion that rheumatic fever hastened death is 
purely speculative.  

The Board acknowledges the appellant's statements made in 
support of her claim.  She is competent to report what she 
witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006)(addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
there is no evidence that the appellant has medical expertise 
and thus her statements regarding the etiology of the 
Veteran's colon cancer are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and chronic diseases, including DDD and 
DJD, become manifest to a degree of 10 percent within 1 year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  The Veteran's colon cancer was not 
manifest within this presumptive time frame.  The appellant 
cannot benefit from the presumption.  

In summary, the Board finds the colon cancer was not present 
during service, was not manifest within a year after 
separation from service, and did not develop as a result of 
radiation exposure in service.  Nor did a service-connected 
disability contribute to the Veteran's death.  Consequently, 
service connection for colon cancer is not warranted on a 
direct basis. 
 
In conclusion, the Board finds that the Veteran's colon 
carcinoma is not warranted on a direct or presumptive basis.  
Consequently, the appellant's claim of service connection for 
the cause of the Veteran's death must be denied.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

Entitlement to service connection for the cause of the 
Veteran's death, including as due to radiation exposure, is 
denied.  




______________________________________________
MATTHEW D. TENNER 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


